UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7761



AMOS SAYSAY, a/k/a Amos Sayson,

                                            Plaintiff - Appellant,

          versus

JAMES ROBE, Chief of Police, Howard County;
MARY LEVY, employee of Howard County Police
Department,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
96-1996-DKC)

Submitted:   January 28, 1997          Decided:     February 13, 1997

Before HALL, ERVIN, and MICHAEL, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Amos Saysay, Appellant Pro Se. Barbara McFaul Cook, County Solici-
tor, Frank Todd Taylor, COUNTY SOLICITOR'S OFFICE, Ellicott City,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his complaint filed pursuant to 42 U.S.C. § 1983 (1994). To the ex-

tent Appellant appeals the district court's order denying his equal

protection claims without prejudice, we dismiss for lack of juris-

diction. See Domino Sugar Corp. v. Sugar Workers Local Union 392,
10 F.3d 1064 (4th Cir. 1993). As for Appellant's other claims, we

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm the remainder of the
order on the reasoning of the district court. Saysay v. Robe, No.

CA-96-1996-DKC (D. Md. Oct. 9, 1996). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2